                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 KENNETH W. MITCHELL                                              CIVIL ACTION
 VERSUS                                                           NO. 18-10546
 DARREL VANNOY, WARDEN                                            SECTION “F”(2)


                                           ORDER

        The court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

        IT IS ORDERED that Kenneth W. Mitchell’s petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254 is hereby DISMISSED WITHOUT PREJUDICE for lack of subject matter

jurisdiction.

                 New Orleans, Louisiana, this __________
                                                 10th    day of ___________________,
                                                                     December        2018.



                                                    __________________________________
                                                         MARTIN L.C. FELDMAN
                                                     UNITED STATES DISTRICT JUDGE
